Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Background
The present Reissue application U.S. Application No. 16/392,447, filed April 23, 2019, addresses original U.S. Application No. 14/785,807 (the “’807 Application”) issuing as U.S. Patent No. 9,629,538 B2 to Yi Zhong Wang (the "Wang" patent) on April 25, 2017.  Based upon review of the ‘807 Application, the application was filed with the PCT on April 15, 2014 and entered the U.S. National Stage on October 20, 215, claiming PCT priority to U.S. Provisional Application No. 61/816,421, filed on April 26, 2013.  
The Wang patent issued with original claims 1-20.   A preliminary amendment was filed concurrently with the present reissue application adding claims new claims 21-40.  The Applicant characterized the new claims as broadening claims, see the Reissue Declaration filed concurrently with the present reissue application.










Drawings
The drawings are objected to because Figures 1 and 2 are labeled prior art.  However, nowhere in the specification are these figures described as prior art.  Rather, the specification clearly states the systems of Figures 1 and 2 are used to implement the inventive features.  Col. 3, ll. 18-23.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) (or an explanation of how the figures are prior art) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Objection to Declaration
The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The declaration identifies the error as “claiming more or less than [Patent Owner] . . . had the right to claim in the [original] . . . patent,” specifically the failure to claim “additional embodiments” that add “broadening claims, such as, for example, Claim 21, which is directed to a mobile device incorporating a touch screen display, amongst other claim elements.”
	New claims 21-40 appear to be identical to original claims 1-20 except that a “touchscreen display being incorporated into a handheld device” is recited in the new claims 21-40 instead of a “display coupled to a computer” as recited in the original claims 1-20.
	Thus, claims 21-40 appear to be narrower than claims 1-20.  A broadened reissue claim is a claim which enlarges the scope of the claims of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent.  MPEP 1412.03.I.  A corollary of this is that a claim which has been broadened in a reissue as compared to its scope in the patent is not a broadened reissue claim if it is narrower than, or equal in scope to, any other claim which appears in the patent.  MPEP 1412.03.II.  A “touchscreen display being incorporated into a computer” is narrower than any of the original claims reciting “display coupled to a computer.”  Specifically, a “display” encompasses a “touchscreen,” a “computer” encompasses a “handheld,” and “being incorporated into” encompasses being “coupled to.”  As noted above, the original claims and the new claims appear to be identical except for these different components.  Rather than claims 1-20 and 21-40 being directed to different embodiments, claims 1-20 appear to fully encompass claims 21-40.
	Thus, the declaration does not identify an actual error that is corrected by the amended claims.
	The Patent Owner is requested to correct the declaration.  MPEP 1414.03.
	Alternatively, the Patent Owner may amend claims 1-20 and 21-40 to better recite the differences in the embodiments of Figures 1 and 2, such that broadening clearly results.  

35 USC 251
Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Wangs patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                   (571) 272-7538

Conferee:
/DAVID E ENGLAND/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/               Supervisory Patent Examiner, Art Unit 3992